                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    PROMOTION HOLDINGS GLOBAL, INC.                       CASE NO. C16-1548-JCC
      d/b/a PROLUMINA,
10                                                          MINUTE ORDER
11                            Plaintiff,
                 v.
12
      TARA PARKER,
13
                              Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court sua sponte. On November 1, 2017, Defendant filed a
18
     status report with the Court, explaining that Plaintiff had failed to provide a written settlement
19
     agreement in accordance with the parties’ prior agreement. (See Dkt. No. 46.) Plaintiff has not
20
     taken any action in this case in over a year.
21
            Plaintiff is ORDERED to show cause why this case should not be dismissed for failure to
22
     prosecute. Alternatively, Plaintiff shall file a notice of settlement and stipulated dismissal, based
23
     on Defendant’s prior representations to the Court. (See Dkt. No. 46.) Plaintiff shall respond to
24
     this order no later than Friday, November 30, 2018.
25
            //
26


     MINUTE ORDER
     C16-1548-JCC
     PAGE - 1
 1        DATED this 19th day of November 2018.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C16-1548-JCC
     PAGE - 2
